PER CURIAM.
We initially accepted for review the First District Court of Appeal’s decision in Walsh v. State, 751 So.2d 740 (Fla. 1st DCA 2000), based on express and direct conflict with the Second District Court of Appeal’s decision in Walker v. State, 479 So.2d 274 (Fla. 2d DCA 1985). Upon further consideration, we find that review was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.